Citation Nr: 9926160	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-42 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active duty for training from July to 
November 1985 and active duty from May 1987 to March 1988.  
In an April 1992 rating decision, the Buffalo, New York 
Regional Office (RO) granted service connection for paranoid 
schizophrenia and assigned a 50 percent rating effective from 
May 1989, a 100 percent rating on the basis of 38 C.F.R. 
§ 4.30 effective from May 1990, and a 10 percent rating 
effective from September 1990.  

This appeal arises from an August 1995 rating decision of the 
RO, which denied an increased rating for paranoid 
schizophrenia.  In January 1997, the Board of Veterans' 
Appeals (Board) remanded the case to the RO for additional 
evidentiary and due process development.  In a December 1998 
rating decision, the RO assigned a 50 percent rating for 
paranoid schizophrenia, effective from June 30, 1995, the 
date of receipt of the claim for an increased rating.  The RO 
considered the rating under both the old and new criteria for 
psychiatric disorders.

The Board notes that in a February 1997 statement the veteran 
has also apparently raised the issue of a total disability 
rating based on individual unemployability due to service 
connected disability.  The veteran's representative also 
raised the issue in a June 1998 statement.  However, as this 
issue has not been developed or certified on appeal, and as 
it is not inextricably intertwined with the issue currently 
on appeal, it is referred to the RO for further appropriate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

In the January 1997 remand, the Board directed the RO to 
afford the veteran a VA examination to determine the nature 
and severity of his paranoid schizophrenia.  The remand 
specifically requested the VA examiner to provide an opinion 
for the record as to the degree of social and industrial 
impairment due the veteran's psychiatric disorder and assign 
a Global Assessment of Functioning (GAF) scale score based 
upon his service connected disorder.  The veteran was 
afforded a VA examination in May 1997, wherein he was 
diagnosed with paranoid schizophrenia (Axis I) and given a 
GAF scale score of 45 (Axis V).  The examiner, however, did 
not furnish an opinion as to the degree of social and 
industrial impairment due to paranoid schizophrenia.  Rather, 
the examiner noted, in regard to the GAF score, the veteran's 
claims that he had been able to keep his 20-hour a week job 
because he was let alone when he hallucinated.  The Board 
finds that the case must be returned to the RO for the 
requested opinion, particularly in light of additional 
evidence submitted following the VA examination.  This new 
evidence included a June 1998 psychiatric examination 
conducted by Independent Medical Opinions for the Social 
Security Administration, indicating that the veteran stopped 
working in January 1998 because he was "getting paranoid" 
and that the veteran felt he could not work because he needed 
to "get his emotions better".  On examination there was no 
evidence of delusions, hallucinations, phobias, 
preoccupations, obsessions or compulsions.  The diagnosis was 
schizophrenia, paranoid, chronic, in remission, under 
treatment.  In view of the new evidence which suggests that 
the veteran's disorder has worsened and the fact that the VA 
examiner failed to provide the requested opinion, the veteran 
should be afforded another VA examination.  

Moreover, the Board recognizes that in Stegall v. West, 11 
Vet. App. 268 (1998), a precedential decision cited for 
guidance, it was concluded that a remand by the Board 
conferred on the claimant the right to compliance with the 
remand orders and that the Board erred when it failed to 
insure compliance with the dictates of an earlier Board 
remand.  

Under these circumstances, the Board finds that additional 
development is required, and the case is REMANDED to the RO 
for the following:

1.  The RO should contact the veteran and 
request him to provide information as to 
where he has received psychiatric 
treatment since May 1997, the date of his 
last VA examination.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and request copies of 
all records of treatment relating to the 
veteran's disorder which have not already 
been received.  All records obtained 
should be associated with the claims 
folder.

2.  Thereafter, the RO should afford the 
veteran a VA examination in psychiatry in 
order to determine the nature and 
severity of his service connected 
paranoid schizophrenia.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
all disability may be viewed in relation 
to its history.  All indicated tests 
should be accomplished, to include 
psychological testing if deemed 
necessary.  The examination report should 
provide an accurate and fully descriptive 
assessment of all disability.  The 
examiner should provide an opinion on the 
degree of social and industrial 
impairment due to the psychiatric 
disorder.  The examiner should also 
provide a full multi-axial evaluation, to 
include the assigning of a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale, according to the 
appropriate edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders.  
It is imperative that the examiner 
include an explanation of what the 
assigned score represents.  All clinical 
findings and opinions should be set forth 
in detail in the examination report.  

3.  When the above developments have been 
completed, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim, once again 
considering both the old and new rating 
criteria.  If the claim continues to be 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



